Exhibit 16.1 April 17, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-6561 Ladies and Gentlemen: We have read the section of Changes in and Disagreements with Accountants on Accounting and Financial Disclosure of the S-1/A of Capall Stables, Inc. filed on or about April 18, 2013 and are in agreement with the statements contained therein. We cannot offer any opinion to other section of the S-1/A for which we have no basis to agree or disagree with the statements of the registrant contained therein. Respectfully, /s/ Sam Kan & Company
